 



FIRST AMENDMENT TO LEASE
THIS AGREEMENT, made and entered into this 18th day of August, 2006 by and
between GALLERIA 600, LLC (hereinafter “Landlord”) and The Ultimate Software
Group, Inc., a Delaware corporation (hereinafter “Tenant”);
WHEREAS, Landlord and Tenant entered into a certain Lease Agreement dated
April 27, 2006 (hereinafter “Lease”) for Suite 1000 containing 14,309 square
feet (hereinafter “Premises”) in the 600 Galleria Parkway Office Building,
Atlanta, Georgia 30339;
WHEREAS, Landlord and Tenant desire to amend the Lease as hereinafter set forth;
NOW THEREFORE, in consideration of the mutual agreements of the undersigned and
other good and valuable considerations, the Lease is hereby amended effective
January 15, 2007 as follows:
1. By deleting from the Premises Paragraph of the Lease, “14,309” square feet
and substituting in lieu thereof “24,609” square feet (“Entire Premises”),
consisting of 14,309 square feet (“Original Premises”) and 10,300 square feet on
the 10th floor directly adjacent to Tenant’s Premises (“Expansion Premises”).
The term Entire Premises is hereby deemed to be one and the same as the
“Premises” or the “Leased Premises” under the Lease, including, without
limitation, any renewal options thereunder.
2. The term for the Expansion Premises shall begin on January 15, 2007
(“Commencement Date of the Expansion Premises”) and shall be coterminous with
the Original Premises with a new expiration date of July 31, 2013. As a point of
clarification, this extends the Original Premises Lease Term by six (6) months.
Tenant shall have the right to occupy the Expansion Premises two (2) weeks prior
to the Commencement Date for the installation of furniture, fixtures and
equipment. Notwithstanding any of the foregoing language to the contrary, in the
event that Landlord fails to deliver to Tenant the turnkey of the Expansion
Premises pursuant to the terms and conditions hereof at least two (2) weeks
prior to January 15, 2007, then the Commencement Date of the Expansion Premises
shall be adjusted to that date which is two (2) weeks after the date on which
Landlord delivers the turnkey of the Expansion Premises to Tenant for the
purposes of Tenant’s installation as described herein.
3. Tenant shall not be responsible for the payment of rent on the Expansion
Premises for the first six and one-half (6.5) months of occupancy which period
shall commence as of the Commencement Date of the Expansion Premises.
4. Effective as of the Commencement Date of the Expansion Premises, Tenant’s
rental rate for the Expansion Premises shall be Twenty-two and 50/100 Dollars
($22.50) per rentable square foot or Nineteen Thousand Three Hundred Twelve and
50/100 dollars ($19,312.50) per month and otherwise payable pursuant to all
other terms and conditions of Paragraphs 2(a) and (b) under the Lease.
Consistent with the original Lease Agreement, the monthly rental payable
hereunder for the Expansion Premises shall be subject to annual increases of
three percent (3%) per year commencing as of the first anniversary of the
Commencement Date of the Expansion Premises and otherwise pursuant to all other
terms and conditions of Paragraph 2(c). Should the Commencement Date be a day
other than the first day of a calendar month, then said annual increases shall
commence on the first day of that month immediately following the anniversary of
the Commencement Date.
5. Tenant’s “Base Year” for calculation of operating expenses on the Expansion
Premises shall be 2007 with the first adjustment occurring January 1, 2008;
otherwise such payment of operating expenses shall be made by Tenant pursuant to
the terms and conditions of Paragraph 2(c).
6. Landlord shall “turnkey” the design and construction of the Expansion
Premises using finishes that are consistent with the finishes of the Original
Premises pursuant to the terms and conditions of the Work Letter Agreement
attached hereto as Exhibit “B-1” and incorporated herein by reference.
7. The floor plan of the Expansion Premises is depicted on Exhibit “D-1”
attached hereto and made a part hereof.
Landlord and Tenant agree that except as herein amended, the Lease dated
April 27, 2006 shall remain in full force and effect. Landlord and Tenant
acknowledge that time is of the essence of each and every provision of this
amendment.
IN WITNESS WHEREOF, the First Amendment to Lease has been executed as of the
date and year first above written.

            LANDLORD: GALLERIA 600, LLC
      By:   /s/ Kevin E. Stahlman         Name:   Kevin E. Stahlman       
Title:   Director, Southern Region — Real Estate        TENANT: The Ultimate
Software Group, Inc., a Delaware corporation
      By:   /s/ Robert Manne         Name:   Robert Manne        Title:   Vice
President              Attest:   /s/ Mitchell Dauerman         Name:   Mitchell
Dauerman        Title:   EVP — CFO   

 



--------------------------------------------------------------------------------



 



EXHIBIT “B-1”
WORK LETTER AGREEMENT
1. MATERIALS FURNISHED BY LANDLORD
     Landlord, at its sole cost and expense except as otherwise provided herein,
shall build out the Expansion Premises (as defined in the First Amendment)
pursuant to the Plans and Specifications to be agreed to by Tenant and Landlord
pursuant to the terms and conditions of this Work Letter Agreement (“Plans and
Specifications”) and deliver the “turn key” build out of the Expansion Premises
pursuant to the terms of the Lease and this Work Letter Agreement, which shall
include, without limitation, the furnishing and installation within the
Expansion Premises substantially in accordance with the Plans and Specifications
including the following: partitions, doors, lighting fixtures, acoustical
ceiling, floor covering, electrical switches and outlets, telephone outlets, air
conditioning, and other improvements required by Tenant which are normally
performed by the construction trades. Landlord warrants to Tenant that all of
the build out of the Expansion Premises pursuant to the Plans and Specifications
shall be performed in accordance with industry standards, free from defects,
including, without limitation, all labor, materials, equipment and workmanship.
2. IMPROVEMENT COSTS TO BE PAID BY LANDLORD
     Landlord shall “turn key” all of the improvements which Tenant desires to
have made to the Expansion Premises based upon the Plans and Specifications
subject to the terms and conditions herein if approved in advance by Landlord
and Tenant pursuant to the terms and conditions of Paragraph 4 hereof. In
addition, Landlord shall provide an allowance for any cabling (including
audio-visual) within the Expansion Premises equal to Three and No/100 dollars
($3.00) per rentable square foot. In addition, Landlord shall pay the full
amount of the aforedescribed cabling allowance to Tenant within fourteen
(14) days of Tenant’s delivery of the invoice thereof to Landlord. The total
Tenant Allowance for cabling shall not exceed Thirty Thousand Nine Hundred and
No/100 Dollars ($30,900.00).
3. IMPROVEMENT COSTS TO BE PAID BY TENANT
     The cost of any improvements not shown on the Plans and Specifications or
otherwise specified for payment by Tenant on the Plans and Specifications (as
approved by Landlord and Tenant pursuant to the terms and conditions of
Paragraph 4 hereof) that are in addition to those provided by Landlord under
Paragraphs 1 and 2 above shall be paid by Tenant, one half (1/2) upon
commencement of the construction and one half (1/2) upon completion of the
construction. Should Tenant request any modifications to work which has already
been completed under this Work Letter Agreement, Tenant shall pay the costs of
all such modifications, one half (1/2) upon commencement of the modifications
and one half (1/2) upon competition of the modifications.
4. APPROVAL OF PLANS AND COST
     (a) Landlord and Tenant shall diligently pursue the preparation of all
Plans and Specifications for the improvements as described in this Work Letter
Agreement, the costs of which shall be borne by Landlord. All such Plans and
Specifications including finishes shall have the approval of both Landlord and
Tenant, which approval shall not be unreasonably withheld by either party; in

 



--------------------------------------------------------------------------------



 



addition, all Plans and Specifications shall have the approval of all
governmental agencies and authorities, including but not limited to, the state
and county fire marshal. Plans and Specifications and a cost estimate for the
portion of the work covered thereby to be borne by Tenant, if any, shall be
approved by Landlord and Tenant no later than September 1, 2006, in accordance
with the procedure set forth in the following Paragraph 4(b).
     (b) As soon as practicable after execution of this Lease, Tenant shall
provide Landlord with instructions sufficient to enable Landlord to prepare
Plans and Specifications for the improvements Tenant desires to have provided.
Thereafter, if per the provisions of Paragraph 3 above, Tenant shall bear any of
the costs of the improvements, a cost estimate for the improvements to be paid
for by Tenant shall be prepared by Landlord and submitted to Tenant for
preliminary approval. When the Plans and Specifications are approved by Landlord
and Tenant, Landlord shall obtain a quotation, and shall submit the same to
Tenant for approval as the price to be paid by Tenant to Landlord for said
improvements which relate solely to the costs to be borne by Tenant pursuant to
paragraph 2 hereof. Upon written approval of such price by Tenant, Landlord and
Tenant shall be deemed to have given final approval to the Plans and
Specifications on the basis of which the quotation was made and Landlord shall
be authorized to proceed with the improvements of the Premises in accordance
with such Plans and Specifications. If Tenant disapproves such price which is
solely for Tenant’s work as described in Paragraph 2 hereof, or fails to approve
or disapprove such price within seven (7) days after submission thereof by
Landlord, Landlord shall not be obligated to proceed with any improvement of the
Expansion Premises until such time as Landlord and Tenant approve a price for
Tenant’s work.
     (c) Tenant shall bear the cost of any changes in the work requested by
Tenant after final approval of Plans and Specifications under Paragraph 4(b)
above.

 



--------------------------------------------------------------------------------



 



EXHIBIT “D-1”
FLOOR PLAN OF EXPANSION PREMISES
(FLOOR PLAN OF EXPANSION PREMISES) [g05724g0572408.gif]

 